Citation Nr: 1139493	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-40 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
	
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  The transcript of that proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss disability is causally related to his military service.

2.  The Veteran's tinnitus is causally related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter in September 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, this letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  


Duty to Assist

The Board notes that the Veteran's service treatment records and service personnel records are not available, despite attempts by the RO to obtain this evidence.  According to correspondence associated with the Veteran's claims file, repeated attempts to locate the relevant service medical and personnel records have proven futile, and no additional records were found or are to be had.  It appears the missing records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) - a military records repository, and that attempts to reconstruct these records were unsuccessful.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Bilateral Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that he has a bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service in an artillery unit.  According to the Veteran he had in-service noise exposure during combat duty, including noise exposure as an heavy weapons infantryman; the Veteran's DD214 indicates that the Veteran received the Combat Infantryman Badge.  As such, noise exposure is conceded; the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  As noted earlier, the Veteran's service treatment records, other than the separation physical examination, are not available.  

Moreover, results of his November 2008 VA audiological examination and ear examination confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had auditory thresholds of 26 decibels or greater in at least three frequencies for both of his ears, as well as Maryland CNC speech recognition scores of 92 percent in his right ear and 88 percent in his left ear.

The Board acknowledges that the Veteran had normal hearing at his discharge from active service, and that the November 2008 VA audiological examiner, in the December 2008 addendum, did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service; the VA examiner found that the etiology of the Veteran's hearing loss could not be determined without resorting to speculation, as the Veteran's in-service audiological evaluations were not of record.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  In this regard, the Board notes that the VA audiological examiner based his opinion on the absence of hearing loss during the Veteran's service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996)(table).  See also 38 C.F.R. § 3.304(d) (if a Veteran engaged in combat with the enemy while in active service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service).  

Further, in Hensley, the Court indicated a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  See Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Moreover, the fact that the Veteran's service medical records are unavailable creates a heightened duty on the part of the VA to consider other evidence, to include the Veteran's lay statements.  In September 2011, the Veteran submitted a private audiological report from Audiology Consultants of SW Florida, wherein the audiologist concluded that it was more likely than not that the Veteran's hearing loss was caused by the history of noise exposure while in the military service.  In this regard, the Veteran consistently reported that he experienced difficulty with his hearing for at least 10 years.  He acknowledged some post-service occupational noise exposure as a police officer, but denied experiencing any recreational noise exposure.  In short, the opinion of the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of chronicity of disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible medical opinion of record supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss.  The Veteran has reported exposure to noise in service and there is evidence of a nexus to his current hearing loss.  Accordingly, service connection is warranted for bilateral hearing loss disability.

Tinnitus

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at a November 2008 VA audiology evaluation.  The Veteran's DD214 shows weapons training and combat exposure in service, consistent with noise exposure.  Given that the Veteran's noise exposure during service is conceded, the Board finds that such acoustic trauma has not been excluded by competent evidence as the etiology of his tinnitus.  Indeed, as previously noted, the opinion rendered in the November 2008 VA examination report as to the etiology of his current hearing loss and tinnitus, was far from being clear or definitive.  In addition, the September 2011 medical report notes exposure to heavy mortar fire in service and the development of ringing in the ears as a result of these explosions which continues to today.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection of bilateral hearing loss is granted.

Entitlement to service connection of tinnitus is granted.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


